DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2022 has been entered.
Claims 1 and 3-10 are pending in this application. At least independent claims 1, 8, and 9 have been amended to correct informalities and clarify the claims. Claim 10 (new) is representative of original claim 2 (now canceled).

Response to Arguments
With respect to the rejections under 35 USC 112b, the previously noted issues have been resolved and the indefiniteness rejection is withdrawn.
With respect to the prior art rejection, Applicant’s arguments with respect to claim(s) 1, 8, and 9 have been considered but are not persuasive. Examiner has interpreted the "section before" as referring to an unspecified length of road that is anywhere behind the current position of the vehicle in the travelling direction. Applicant argues that “in the subject application, a speed or acceleration of the vehicle is controlled based on a road situation of the section of the second lane before merging in which the vehicle does not actually travel” whereas “Sujan et al. teaches that a speed or acceleration of the vehicle is controlled based on the road situation of the section of the first lane in which the vehicle is traveling” (pages 6-7 of remarks, emphasis added). Examiner has acknowledged that Sujan does not teach merging or even the presence of a second lane and has relied on Yamada for the context of merging to a second lane. In the situation presented by Yamada (Fig. 7), the vehicle merges from an acceleration lane 53 to an adjacent travel lane 51. Examiner wishes to point out that when a road is divided into multiple lanes, the uphill/downhill attribute of the lanes must be the same. Indeed, it is unimaginable that Yamada’s travel lane 51 could possibly be flat or uphill if the acceleration lane 53 is determined to be downhill. Therefore, determining that the current section is downhill means that the adjacent/second lane on the same section of road is also downhill. Furthermore, Yamada teaches adapting the vehicle’s speed to match the traveling conditions of the target lane which, similar to Applicant’s “second lane”, is a lane in which the vehicle is not yet traveling. Hence, Examiner maintains that the invention of claims 1, 8, and 9 would have been obvious based on the combination of Sujan and Yamada.

Claim Objections
Claim 10 is objected to because of the following informalities:  “in a case where vehicle merges” should read “in a case where the vehicle merges” in line 1-2.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2015/0306957 A1) in view of Yamada et al. (WO 2017/187884).
Regarding claim 1, Sujan teaches a vehicle control device comprising a processor ([0020]), the processor configured to: 
recognize a surrounding situation of a vehicle (Fig. 2, [0023]: route conditions input 208 may be determined from stored data, and environmental conditions input 212; [0054]); and  
5control one or both of steering and acceleration or deceleration of the vehicle ([0018], [0020], [0024]: VSM controller 140 and/or ECU 130; Fig. 9, step 920) on a basis of the surrounding situation (Fig. 9, steps 904-916), 
wherein, in response to determining, based on the surrounding situation, that the vehicle is traveling in a first lane […], and a section of the [road] before […] is determined to be downhill, increasing a speed or acceleration of the vehicle […] with respect to a case where the section before […] is not determined to be downhill (Figs. 4, 5, and 7 from position 1 to 1.5 and position 2 to 2.5: velocity/acceleration increases where grade is negative/downhill; see also Fig. 8: if the current section is downhill, the command is always to speed up/accelerate as opposed to most other situations; Sujan teaches speeding up in response to the “current section” being downhill, whereas the claim recites the “section before”. However, the claim does not specify how far “before” the section is or how long a section must be. Examiner interprets the “section before” as referring to a unspecified length of road that is anywhere behind the current position of the vehicle in the traveling direction. Examiner notes that in Sujan the “current section” may be e.g. 2 miles long (see [0032]) and, while the vehicle is within the current 2-mile long section, it is understood that the already-traveled portion of the section is “before” the instantaneous position of the vehicle. For example, referring to Figs. 4-5, when the vehicle is at a position greater than 1 and less than or equal to 1.5, there is a preceding interval within the current section that is downhill.), […].  
Sujan does not teach merging and is silent with respect to lanes. Therefore Sujan does not teach that the vehicle “and merges into a second lane from the first lane”, that the preceding section of road is in the “second lane” of “merging”, or that the speed/acceleration is controlled to be faster “during merging”. Sujan also does not teach that “the first lane ultimately terminates at a defined future distance.”
Yamada teaches merging from a first lane to a second lane (Fig. 7) wherein the speed/acceleration is controlled during merging from an acceleration lane 53 (which ultimately ends at a defined future distance which is known from map data (Yamada [0098])) to a travel lane 51 such that the target/host vehicle 30 adjusts its speed during the lane change to match the speed of vehicle 10a which is traveling in travel lane 51 ([0095]). Note that Yamada illustrates vehicle 10a in the target lane as being behind the merge point, thereby also paying respect to a situation that is physically behind the merge point.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sujan to perform the speed control during a situation taught by Sujan of merging from a first/acceleration lane into a second/travel lane in order to consider the situation and behavior of traffic behind the vehicle when merging and because all elements were known in the prior art and could have been combined by known methods with no change in their respective functions and the results would have been predictable, namely controlling the speed to be faster after a downhill section of road (Sujan) and allowing a merge to occur without reducing the speed of the vehicle traveling on the main lane (Yamada [0095]).
Examiner’s note: Sujan also gives a cursory disclosure of a “further refinement” which includes “determining a previous route section…previous to the first route section and determining a third route section surface classification in response to the previous route section…[and] Determining the vehicle speed mode identification is further based on the third route section surface classification” ([0057-58], claims 22 and 24). However, Sujan does not provide sufficient detail of this embodiment to read on Applicant’s claim.
20Regarding claim 3, modified Sujan teaches vehicle control device according to claim 1, and Sujan, as modified, also teaches, in a case where the vehicle merges into the second lane from the first lane (Yamada Fig. 7, [0095], cited and incorporated in the rejection of claim 1), and the section of the second lane before merging is determined to be downhill (see rejection of claim 1: Sujan for the immediately preceding portion of road being downhill; and cited and incorporated portions of Yamada for the road being a second lane before merging), accelerating the vehicle before merging (Yamada Fig. 7 “acceleration lane 53”, [0095] cited and incorporated in the rejection of claim 1; see also [0085]: “the target vehicle 30 can merge into the main lane at the same speed as the vehicle traveling on the main lane” indicates that acceleration occurs before merging) to make a speed during entrance into the second lane higher with respect to a case where the section before merging is not determined to be downhill (Sujan Figs. 4, 5, and 7 from position 1 to 1.5 and position 2 to 2.5: velocity/acceleration increases where grade is negative/downhill; see also Fig. 8: if the current section is downhill, the command is always to speed up/accelerate as opposed to most other situations; for “merging” see portions of Yamada cited and incorporated in the rejection of claim 1).  
Regarding claim 4, modified Sujan teaches vehicle control device according to claim 1, wherein, in a case where the vehicle merges into the second lane from the first lane (Yamada Fig. 8, cited and incorporated in the rejection of claim 1), and the section of the second lane before merging is determined to be downhill (see rejection of claim 1: Sujan for the immediately preceding portion of road being downhill; and cited and incorporated portions of Yamada for the road being a second lane before merging), accelerating after entrance into the second lane with respect to a case where the section of the second lane before merging is 5not determined to be downhill (Sujan Figs. 4, 5, and 7 from position 1 to 1.5 and position 2 to 2.5: velocity/acceleration increases where grade is negative/downhill; see also Fig. 8: if the current section is downhill, the command is always to speed up/accelerate as opposed to most other situations; for “merging” see portions of Yamada cited and incorporated in the rejection of claim 1).  
20Regarding claim 7, modified Sujan teaches vehicle control device according to claim 1, and Sujan, as modified, also teaches that the processor adjusts a magnitude of the speed or acceleration of the vehicle (Figs. 4, 5, and 7 from position 1 to 1.5 and position 2 to 2.5: velocity/acceleration increases where grade is negative/downhill; see also Fig. 8: if the current section is downhill, the command is always to speed up/accelerate as opposed to most other situations) during merging (see rejection of claim 1: cited and incorporated portions of Yamada) on a basis of at least one of a gradient degree of the downhill section, a height of a top of the downhill section, or a distance of the downhill section (Sujan [0036]: route sections are classified based on grade, i.e. “gradient degree”; see also Sujan [0023] for elevation).  
Regarding claim 8, Sujan teaches a vehicle control method causing a computer ([0020]), comprising: 
recognizing a surrounding situation of a vehicle (Fig. 2, [0023]: route conditions input 208 may be determined from stored data, and environmental conditions input 212; [0054]); and 
controlling one or both of steering and acceleration or deceleration of the vehicle (Fig. 9, step 920) on a basis of the surrounding situation (Fig. 9, steps 904-916), 
5wherein, in response to determining, based on the surrounding situation, that the vehicle is traveling in a first lane […], and a section of the [road] before […] is determined to be downhill, increasing a speed or acceleration of the vehicle […]  with respect to a case where the section before […] is not determined to be downhill (Figs. 4, 5, and 7 from position 1 to 1.5 and position 2 to 2.5: velocity/acceleration increases where grade is negative/downhill; see also Fig. 8: if the current section is downhill, the command is always to speed up/accelerate as opposed to most other situations; Sujan teaches speeding up in response to the “current section” being downhill, whereas the claim recites the “section before”. However, the claim does not specify how far “before” the section is or how long a section must be. Examiner interprets the “section before” as referring to a unspecified length of road that is anywhere behind the current position of the vehicle in the traveling direction. Examiner notes that in Sujan the “current section” may be e.g. 2 miles long (see [0032]) and, while the vehicle is within the current 2-mile long section, it is understood that the already-traveled portion of the section is “before” the instantaneous position of the vehicle. For example, referring to Figs. 4-5, when the vehicle is at a position greater than 1 and less than or equal to 1.5, there is a preceding interval within the current section that is downhill), […].  
Sujan does not teach merging and is silent with respect to lanes. Therefore Sujan does not teach that the vehicle “and merges into a second lane from the first lane”, that the preceding section of road is in the “second lane” of “merging”, or that the speed/acceleration is controlled to be faster “during merging”. Sujan also does not teach that “the first lane ultimately terminates at a defined future distance.”
Yamada teaches merging from a first lane to a second lane (Fig. 7) wherein the speed/acceleration is controlled during merging from an acceleration lane 53 (which ultimately ends at a defined future distance which is known from map data (Yamada [0098])) to a travel lane 51 such that the target/host vehicle 30 adjusts its speed during the lane change to match the speed of vehicle 10a which is traveling in travel lane 51 ([0095]). Note that Yamada illustrates vehicle 10a in the target lane as being behind the merge point, thereby also paying respect to a situation that is physically behind the merge point.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sujan to perform the speed control during a situation taught by Sujan of merging from a first/acceleration lane into a second/travel lane in order to consider the situation and behavior of traffic behind the vehicle when merging and because all elements were known in the prior art and could have been combined by known methods with no change in their respective functions and the results would have been predictable, namely controlling the speed to be faster after a downhill section of road (Sujan) and allowing a merge to occur without reducing the speed of the vehicle traveling on the main lane (Yamada [0095]).
10Regarding claim 9, Sujan teaches a non-transitory storage medium having a program stored therein, the program causing a computer ([0020]) to: 
recognize a surrounding situation of a vehicle (Fig. 2, [0023]: route conditions input 208 may be determined from stored data, and environmental conditions input 212; [0054]); and 
control one or both of steering and acceleration or deceleration of the vehicle (Fig. 9, step 920) on a basis of the surrounding situation (Fig. 9, steps 904-916), 
15wherein, in response to determining, based on the surrounding situation, that the vehicle is traveling in a first lane […], and a section of the [road] before […] is determined to be downhill, increasing a speed or acceleration of the vehicle […] with respect to a case where the section before […] is not determined to be downhill (Figs. 4, 5, and 7 from position 1 to 1.5 and position 2 to 2.5: velocity/acceleration increases where grade is negative/downhill; see also Fig. 8: if the current section is downhill, the command is always to speed up/accelerate as opposed to most other situations; Sujan teaches speeding up in response to the “current section” being downhill, whereas the claim recites the “section before”. However, the claim does not specify how far “before” the section is or how long a section must be. Examiner interprets the “section before” as referring to a unspecified length of road that is anywhere behind the current position of the vehicle in the traveling direction. Examiner notes that in Sujan the “current section” may be e.g. 2 miles long (see [0032]) and, while the vehicle is within the current 2-mile long section, it is understood that the already-traveled portion of the section is “before” the instantaneous position of the vehicle. For example, referring to Figs. 4-5, when the vehicle is at a position greater than 1 and less than or equal to 1.5, there is a preceding interval within the current section that is downhill), […].
Sujan does not teach merging and is silent with respect to lanes. Therefore Sujan does not teach that the vehicle “and merges into a second lane from a first lane”, that the preceding section of road is in the “second lane” of “merging”, or that the speed/acceleration is controlled to be faster “during merging”. Sujan also does not teach that “the first lane ultimately terminates at a defined future distance.”
Yamada teaches merging from a first lane to a second lane (Fig. 7) wherein the speed/acceleration is controlled during merging from an acceleration lane 53 (which ultimately ends at a defined future distance which is known from map data (Yamada [0098])) to a travel lane 51 such that the target/host vehicle 30 adjusts its speed during the lane change to match the speed of vehicle 10a which is traveling in travel lane 51 ([0095]). Note that Yamada illustrates vehicle 10a in the target lane as being behind the merge point, thereby also paying respect to a situation that is physically behind the merge point.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sujan to perform the speed control during a situation taught by Sujan of merging from a first/acceleration lane into a second/travel lane in order to consider the situation and behavior of traffic behind the vehicle when merging and because all elements were known in the prior art and could have been combined by known methods with no change in their respective functions and the results would have been predictable, namely controlling the speed to be faster after a downhill section of road (Sujan) and allowing a merge to occur without reducing the speed of the vehicle traveling on the main lane (Yamada [0095]).
Regarding claim 10, modified Sujan teaches the vehicle control device according to claim 1, and Sujan, as modified, also teaches that, in a case where vehicle 15merges into the second lane from the first lane (Yamada Fig. 7, [0095], cited and incorporated in the rejection of claim 1), and the section of the second lane before merging is determined to be downhill (see rejection of claim 1: Sujan for the immediately preceding portion of road being downhill; and cited and incorporated portions of Yamada for the road being a second lane before merging), increasing a target speed or target acceleration of the vehicle during merging with respect to a case where the section before merging is not determined to be downhill (Sujan [0027]: vehicle speed reference command 252 (i.e. “target” speed); Sujan Figs. 4-5 and 7: command/target lower speed for uphill sections and maintain speed for flat sections; see cited and incorporated portions of Yamada for “merging”, see rejection of claim 1).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2015/0306957 A1) in view of Yamada et al. (WO 2017/187884) in view of Anderson (US 2012/0095651 A1).
Regarding claim 5, modified Sujan teaches vehicle control device according to claim 1, and Sujan, as modified, also teaches a sensor unit that detects a road situation around the vehicle ([0023]: route conditions input 208 may be determined from GPS), wherein the processor adjusts the speed or acceleration of the vehicle 10during merging on a basis of […] the section of the second lane before merging (see rejection of claim 1: Sujan for adjusting speed/acceleration of the vehicle based on the immediately preceding portion of road; and cited and incorporated portions of Yamada for speed adjustment during merging into a second lane).
Sujan, as modified, does not teach that the speed is adjusted based on “a detection distance, which is detected by the sensor unit”. However, Anderson teaches this limitation ([0045]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan to slow vehicle speed based on diminished detection range of the sensor unit as taught by Anderson in order to “provide adequate response time for actions such as obstacle detection, obstacle avoidance, and emergency stopping” (Anderson [0045]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sujan et al. (US 2015/0306957 A1) in view of Yamada et al. (WO 2017/187884) in view of Suk et al. (US 2012/0158248 A1).
Regarding claim 6, modified Sujan teaches vehicle control device according to claim 1, and Sujan, as modified, also teaches a sensor unit that detects a road situation around the vehicle ([0023]: route conditions input 208 may be determined from GPS), [and]15and  a case where the vehicle merges into the second lane from the first lane (Yamada Fig. 7, [0095], cited and incorporated in the rejection of claim 1), and the section of the second lane before merging is downhill (see rejection of claim 1: Sujan for the immediately preceding portion of road being downhill; and cited and incorporated portions of Yamada for the road being a second lane before merging).
Sujan, as modified, does not teach that the processor “turns a detection direction of the sensor unit upward more than in a case where the section before” “is not determined to be downhill”. However, Suk teaches this limitation (Figs. 5B, 6B, and 7B). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Sujan to adjust detection direction of the sensor unit upward if the preceding section of road is downhill as taught by Suk in order to minimize blind spots (Suk [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNA M MOTT whose telephone number is (571)272-6329.  The examiner can normally be reached on Monday-Friday 9:00 a.m. to 5:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GENNA M MOTT/Primary Examiner, Art Unit 3662